— Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered February 2, 2012. The judgment convicted defendant, upon her plea of guilty, of attempted burglary in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her, upon her plea of guilty, of attempted burglary in the first degree (Penal Law §§ 110.00, 140.30 [2]), defendant contends that her waiver of the right to appeal is unenforceable and that her sentence is unduly harsh and severe. Contrary to defendant’s contention, County Court, during the plea colloquy, did not conflate the waiver of the right to appeal with those rights automatically forfeited by the plea (see People v Richards, 93 AD3d 1240, 1240 [2012], lv denied 20 NY3d 1014 [2013]), and we conclude that her waiver of the right to appeal was otherwise knowingly, voluntarily, and intelligently entered (see People v *1215Lopez, 6 NY3d 248, 256 [2006]; People v Pratt, 77 AD3d 1337, 1337 [2010], lv denied 15 NY3d 955 [2010]). Defendant’s valid waiver of the right to appeal encompasses her challenge to the severity of the sentence (see Lopez, 6 NY3d at 255-256; People v Strickland, 103 AD3d 1178, 1178 [2013]). Present — Scudder, EJ., Peradotto, Lindley, Whalen and Martoche, JJ.